     Case 3:21-cv-00004-MMD-WGC Document 20 Filed 06/11/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                   ***
6      JOHNNY JONES,                                      Case No. 3:21-cv-00004-MMD-WGC
7                                      Plaintiff,                       ORDER
              v.
8
       THE NEVADA BOARD OF PAROLE
9      COMMISSIONERS, et al.,
10                                Defendants.
11
             Pro se Plaintiff Johnny Jones brings this action under 42 U.S.C. § 1983. Before
12
      the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United
13
      States Magistrate Judge William G. Cobb (ECF No. 11), recommending the Court deny
14
      Jones’ motion for injunctive relief (ECF No. 8 (“Motion”)). Jones had until June 1, 2021,
15
      to file an objection. To date, no objection to the R&R has been filed. For this reason, and
16
      as explained below, the Court adopts the R&R, and will deny Jones’ Motion without
17
      prejudice.
18
             The Court “may accept, reject, or modify, in whole or in part, the findings or
19
      recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
20
      fails to object to a magistrate judge’s recommendation, the Court is not required to
21
      conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
22
      v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
23
      1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
24
      recommendations is required if, but only if, one or both parties file objections to the
25
      findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
26
      Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
27
      clear error on the face of the record in order to accept the recommendation.”).
28
     Case 3:21-cv-00004-MMD-WGC Document 20 Filed 06/11/21 Page 2 of 2




1            Because there is no objection, the Court need not conduct de novo review, and is

2     satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends that Jones’

3     Motion should be denied because he has not demonstrated a likelihood of success on

4     the merits. (ECF No. 11 at 4.) Judge Cobb reasoned that there is a chance that the parole

5     board members may have been acting in a judicial capacity that would entitle them to

6     absolute or qualified immunity. (Id. at 5.) Moreover, Judge Cobb found that Jones’

7     argument of his equal protection claim omits any discussion of the government’s interest

8     in using gender as a factor in parole assessments. (Id. at 6.) Accordingly, Jones’ Motion

9     does not sufficiently demonstrate he is likely to succeed under intermediate scrutiny. (Id.)

10    Finally, Judge Cobb was not convinced that Jones had demonstrated a likelihood of

11    irreparable harm in the absence of injunctive relief because there is no guarantee he

12    would be granted parole even if the Court granted the Motion. (Id.) The Court agrees with

13    Judge Cobb. Having reviewed the R&R and the record in this case, the Court will adopt

14    the R&R in full.

15           It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

16    11) is accepted and adopted in full.

17           It is further ordered that Jones’ motion for injunctive relief (ECF No. 8) is denied

18    without prejudice.

19           DATED THIS 11th Day of June 2021.

20

21

22                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
23

24

25
26

27

28
                                                   2
